 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10

11    CESAR CONTRERAS-ARMAS,                         Case No. 3:18-cv-00387-HDM-WGC
12                      Petitioner,                  ORDER
13           v.
14    RENEE. BAKER, et al.,
15                      Respondents.
16

17          Respondents having filed an unopposed motion for enlargement of time (third request)

18   (ECF No. 33), and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents' unopposed motion for enlargement of

20   time (third request) (ECF No. 33) is GRANTED. Respondents will have up to and including

21   May 13, 2021, to file a response to the second amended petition (ECF No. 28).

22          DATED: May 10, 2021
23                                                             ______________________________
                                                               HOWARD D. MCKIBBEN
24                                                             United States District Judge
25

26

27

28
                                                     1
